     Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 1 of 22 PageID #:7910




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                              Case No.: 20-cv-03761
         Plaintiffs,
                                                              Judge Manish S. Shah
v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                                FINAL JUDGMENT ORDER

         This action having been commenced by WHAM-O HOLDING, LTD. and INTERSPORT

CORP. d/b/a WHAM-O (“WHAM-O” or “Plaintiffs”) against the defendants identified in the

attached First Amended Schedule A and using the Online Marketplace Accounts (collectively,

the “Defendant Internet Stores”), and WHAM-O having moved for entry of Default and Default

Judgment against the defendants identified in the First Amended Schedule A attached hereto

(collectively, the “Defaulting Defendants”);

         This Court having entered upon a showing by WHAM-O, a temporary restraining order

and preliminary injunction against Defaulting Defendants which included an asset restraining

order;

         WHAM-O having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and
     Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 2 of 22 PageID #:7911




        None of the Defaulting Defendants having answered the Complaint or appeared in the

case through appropriate counsel of record, and the time for answering the Complaint having

expired;

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Plaintiffs have presented screenshot evidence that each Defendant

Internet Store is reaching out to do business with Illinois residents by operating one or more

commercial, interactive Internet Stores through which Illinois residents can and do purchase

products using counterfeit versions of Plaintiffs’ Trademark, which is protected by U.S.

Trademark Registration No. 739,307 (the “HULA HOOP Trademark”).

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

federal trademark infringement and counterfeiting (15 U.S.C. § 1114) and false designation of

origin (15 U.S.C. § 1125(a)).

        IT IS HEREBY ORDERED that WHAM-O’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert

        with them be permanently enjoined and restrained from:

        a. using the HULA HOOP Trademark or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine



                                                2
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 3 of 22 PageID #:7912




      WHAM-O Product or not authorized by WHAM-O to be sold in connection with the

      HULA HOOP Trademark;

   b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

      WHAM-O Product or any other product produced by WHAM-O, that is not WHAM-

      O’s or not produced under the authorization, control or supervision of WHAM-O and

      approved by WHAM-O for sale under the HULA HOOP Trademark;

   c. committing any acts calculated to cause consumers to believe that Defaulting

      Defendants’ products are those sold under the authorization, control or supervision of

      WHAM-O, or are sponsored by, approved by, or otherwise connected with WHAM-

      O;

   d. further infringing the HULA HOOP Trademark and damaging WHAM-O’s goodwill;

   e. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

      distributing, returning, or otherwise disposing of, in any manner, products or

      inventory not manufactured by or for WHAM-O, nor authorized by WHAM-O to be

      sold or offered for sale, and which bear any of the HULA HOOP Trademark or any

      reproductions, counterfeit copies or colorable imitations thereof;

   f. using, linking to, transferring, selling, exercising control over, or otherwise owning

      the Online Marketplace Accounts, or any other online marketplace account that is

      being used to sell or is the means by which Defaulting Defendants could continue to

      sell Counterfeit/Infringing Products; and

   g. operating and/or hosting websites that are involved with the distribution, marketing,

      advertising, offering for sale, or sale of any product bearing the HULA HOOP

      Trademark or any reproductions, counterfeit copies or colorable imitations thereof



                                           3
     Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 4 of 22 PageID #:7913




           that is not a genuine WHAM-O Product or not authorized by WHAM-O to be sold in

           connection with the HULA HOOP Trademark.

2.      Those in privity with Defaulting Defendants and with actual notice of this Order,

        including any online marketplaces such as Alibaba Group Holding Ltd., Alipay.com Co.,

        Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

        Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

        Yahoo, shall within three (3) business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the HULA

           HOOP Trademark, including any accounts associated with the Defaulting Defendants

           listed on the First Amended Schedule A attached hereto;

        b. disable and cease displaying any advertisements used by or associated with

           Defaulting Defendants in connection with the sale of counterfeit and infringing goods

           using the HULA HOOP Trademark; and

        c. take all steps necessary to prevent links to the Defendants identified on the First

           Amended Schedule A from displaying in search results, including, but not limited to,

           removing links to the Defendant from any search index.

3.      Pursuant to 15 U.S.C. § 1117(c)(2), WHAM-O is awarded statutory damages from each

        of the Defaulting Defendants in the amount of seventy-five thousand dollars ($75,000)

        for willful use of counterfeit HULA HOOP Trademark on products sold through at least

        the Defendant Internet Stores.

4.      Amazon Payments, Inc. (“Amazon”), ContextLogic, Inc. (“WISH”), PayPal, Inc.

        (“PayPal”), eBay, Inc. (“eBay”) and Alipay US, Inc. (“Alipay”), and Dunhuang Group

        d/b/a DHGATE, DHGate.com, DHPORT, DHLINK and DHPAY (“DHGate”) shall,

                                                 4
     Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 5 of 22 PageID #:7914




        within two (2) business days of receipt of this Order, permanently restrain and enjoin any

        accounts connected to Defaulting Defendants, Defaulting Defendants’ Online

        Marketplace Accounts or Defaulting Defendants’ websites identified in the First

        Amended Schedule A from transferring or disposing of any money or other of Defaulting

        Defendants’ assets, until the award of statutory damages has been satisfied.

5.      All monies currently restrained in Defaulting Defendants’ financial accounts, up to the

        amount of statutory damages awarded above, including monies held by eBay, PayPal,

        WISH, Amazon, Alipay, and DHGate, are hereby released to WHAM-O as partial

        payment of the above-identified damages, and eBay, PayPal, WISH, Amazon, Alipay,

        and DHGate is ordered to release to WHAM-O the amounts from Defaulting Defendants’

        eBay, PayPal, WISH, Amazon, Alipay, and DHGate accounts within ten (10) business

        days of receipt of this Order.

6.      Until WHAM-O has recovered full payment of monies owed to it by any Defaulting

        Defendant, WHAM-O shall have the ongoing authority to serve this Order on eBay,

        PayPal, WISH, Amazon, Alipay, and DHGate in the event that any new accounts

        controlled or operated by Defaulting Defendants are identified. Upon receipt of this

        Order, eBay, PayPal, WISH, Amazon, Alipay, and DHGate shall within two (2) business

        days:

        a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

           Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites,

           including, but not limited to, any eBay, PayPal, WISH, Amazon, Alipay, and DHGate

           accounts;

        b. Restrain and enjoin such accounts or funds from transferring or disposing of any

           money or other of Defaulting Defendants’ assets; and

                                                 5
     Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 6 of 22 PageID #:7915




        c. Release all monies restrained in Defaulting Defendants’ eBay, PayPal, WISH,

           Amazon, Alipay, and DHGate accounts to WHAM-O as partial payment of the

           above-identified damages within ten (10) business days of receipt of this Order, up to

           the amount awarded.

        d. Upon Plaintiffs' request, the Internet marketplace website operators and/or

           admisnistrators for the Seller IDs shall disable and/or cease facilitating access to the

           Seller IDs, including any other alias seller identification names being used and/or

           controlled by Defendants to engage in the business of marketing, offering to sell,

           and/or selling goods bearing and/or using counterfeits and infringements of Plaintiffs

           HULA HOOP Trademark.

7.      Until WHAM-O has recovered full payment of monies owed to it by any Defaulting

        Defendant, WHAM-O shall have the ongoing authority to serve this Order on any banks,

        savings and loan associations, or other financial institutions (collectively, the “Financial

        Service Providers”) in the event that any new financial accounts controlled or operated by

        Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

        Providers shall within two (2) business days:

        a. Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

           Online Marketplace Accounts or Defaulting Defendants’ websites;

        b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

           money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ financial accounts to

           WHAM-O as partial payment of the above-identified damages within ten (10)

           business days of receipt of this Order.



                                                 6
     Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 7 of 22 PageID #:7916




        d. Upon Plaintiffs’ request, the Internet marketplace website operators and/or

            administrators for the Seller IDs shall disable and/or cease facilitating access to the

            Seller IDs, including any other alias seller identification names being used and/or

            controlled by Defendants to engage in the business of marketing, offering to sell,

            and/or selling goods bearing and/or using counterfeits and infringements of Plaintiffs’

            HULA HOOP Trademark.

8.      In the event that WHAM-O identifies any additional online marketplace accounts,

        financial accounts owned by Defaulting Defendants, WHAM-O may send notice of any

        supplemental proceeding to Defaulting Defendants by e-mail at the email addresses

        identified in Exhibit 2 to the Declaration of Todd Richards and any e-mail addresses

        provided for Defaulting Defendants by third parties.

9.      The bond posted by Plaintiffs in the amount of $10,000.00 is hereby ordered released by

        the Clerk to Plaintiffs or Plaintiffs’ counsel.

        This is a Final Judgment. There is no just reason to delay entry of judgment against the

        Defaulting Defendants.

Dated: October 23, 2020


                                        _____________________________________
                                        Manish S. Shah
                                        United States District Court Judge




                                                   7
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 8 of 22 PageID #:7917




                        FIRST AMENDED SCHEDULE A

    No.                                 DEFENDANTS
     1    Changzhou Beststar Tourist Products Co., Ltd.
     2    Hangzhou Changyi Sporting Goods Co., Ltd.
     3    Hangzhou Sprocare Med Medical Supplies Co.,ltd
     4    Hebei Kang Sheng Yuan Sports Goods Co., Ltd.
     5    Nantong Jinruite Technology Development Co., Ltd.
     6    Ningbo Winz Sports Goods Co., Ltd.
     7    Shanghai Qida Trade Co., Ltd.
     8    Shaoxing Jinlangte Sports Goods Co., Ltd.
     9    Shenzhen Crestgolf Supplies Co., Ltd.
    10    Suqian Feixiang Toy Co., Ltd.
    11    UNISOUL INC.
    12    Yiwu Pincai Daily Necessities Co., Ltd.
    13    Yiwu Saida Sports Products Factory
    14    Yuyao Aggpo Electronic Technology Co., Ltd.
    15    Zhejiang Liangxuan Trade Co., Ltd.
    16    2006ebseller
    17
    18
    19    5minutesforhome
    20    acc2020
    21    aeolianisland
    22    aletterfroms
    23    alwarysbeauty
    24    anna1825
    25    a-tristan
    26    auhomeset
    27    autopartnation
    28    auzinn15
    29    awell-bo
    30    beadsmarket
    31    bestnbestonline
    32    beyondmall
    33    bigbang6604
    34    bikitique
    35    bilkin-30
    36    biwecity
    37    bobwang1102
    38


                                         8
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 9 of 22 PageID #:7918




    39
    40   bychem013
    41   cetagie-2
    42   charminggaga
    43   clio4u
    44   conception1248


    45   coolcargo68


    46
    47   coolscooter
    48   cp-happylife
    49   dadnmonsbasket
    50   danwen-xi
    51   decforhome
    52   deyiz93
    53   easycommuter
    54   elec-mall
    55   electr_one
    56   ellb4580
    57   ellieshang
    58   elsa1682
    59   equalityoutlet
    60   fashionhome_9
    61   feemo_no1
    62   foreverforyou2017
    63   fortune108
    64   fortunesty
    65   gashinastore
    66   g-blaster
    67   gesmartug
    68   geyanboy_8
    69   golden_empire2018
    70   gsa_kmallcom
    71   gzlp09
    72   happybird2256
    73   happy-buy-forever
    74   happybuystore_6
    75   happygotoshop
    76   hellowen3238


                                     9
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 10 of 22 PageID #:7919




     77   holastore_2018
     78   hooyon
     79   huainianguoqu14
     80   hualiisland
     81   huijieltd
     82   ieobgeegr
     83   jerry201818
     84   jewelry-panbeads
     85   jiurutrade
     86   jj294152023
     87   jsbay88
     88   justbuybuybuy17
     89   jxtechbstore
     90   kaydaily
     91   kikirobuy
     92   lacn147
     93   leo4trade
     94   libra.studio
     95   liebe_777
     96   lifefor4u**
     97   life-ocio
     98   lpchenmj
     99   luckystory668
    100   macxlqery64
    101   mallcareyou
    102   mallfun
    103   mallhighquality
    104   mallservice
    105   manhatmall
    106   megawheels_online
    107   mickey2875
    108   motorpartsvalue
    109   mrright0
    110   mscooter2016
    111   mscooter-top
    112   myherois126
    113   myleeshop
    114   my-little-pet
    115   neuhause3339
    116   neutral888
    117


                                     10
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 11 of 22 PageID #:7920




    118   nickplateau
    119   noovira
    120   off-mart
    121   peachpink
    122   pendeln2017
    123   pinkerpur52
    124   positive999
    125   qifa_3
    126   radima37
    127   red_river7
    128   risunstore
    129   ronggxi_obhmkak
    130   sabinasada
    131   scapesajik
    132   shuimohua
    133   sihejumaoyi
    134   smba_sbc
    135   smileface01
    136   squaregym
    137   sven666
    138   szming07252
    139   tangsi1688
    140   thanks4giving
    141   the_rolling_stones
    142   tingy75
    143   tj13cn
    144   tobox2020
    145   top.art.online
    146   top88apple
    147   traumleben
    148   ukings
    149   uksuperstar2018
    150   vo2531
    151   voltany
    152   weareeasyshop
    153   wenxinkeji
    154   whitesibirien
    155   wis09dog
    156   xia9472
    157   xiasanjay_2
    158   yakir365


                                     11
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 12 of 22 PageID #:7921




    159   yksheng02
    160   ymca200808
    161   yunfuli8960
    162   465hgdsf4a6546
    163   Aley's fast shop
    164   ALONG 's Shop666
    165   alyssasaed
    166   ASD66
    167   badening258
    168   bestbest66
    169   biigeoled580
    170   Bingmeiren nv zhuang
    171   camyerdeat
    172   comeacross1
    173   Daisysun
    174   domitila
    175   esperanza
    176   Fashionpark365
    177   feixiangxiaodian
    178   Flavor beef jerky Bang bang niu
    179   G4H6S5465G
    180   gaomeijiao2156
    181   Happy handicrafts store
    182   helloabc2035
    183   Hollysop
    184   imeonmeon
    185   lingling777
    186   Live4nowfor
    187   Lovelyhouse520
    188   lsanbyre
    189   missxu
    190   NB999
    191   New YE
    192   PInghua89
    193   pwrimo chharles company
    194   ruixiang862
    195   sdf65jhgf546
    196   Shanghai Zhenhong trading Co., Ltd
    197   SHIPFROMEU
    198   skytoan
    199   song yan shop


                                        12
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 13 of 22 PageID #:7922




    200   stronglonghh
    201   TOAEON
    202   TORYEA
    203   Tsjhglsyu345
    204   Ulittlebanana
    205   VfjksjlfI23
    206   VICHAN E-CO
    207   wangyanyan215
    208   wyek66986
    209   xiwangtianye
    210   Xshirley
    211   yeskoshe
    212   Ygsdtefcdd56
    213   yiblakeji
    214   Yunshan Bamboo stores
    215   zxmaz
    216   ZYJ888
    217   ZYL-A
    218   *m·kvfa*
    219   ❤kidirt❤🎉🎉🎉🎉
    220   ❤MODAO ❤ Prime? Day Clearance Sale!!!
    221   ❤Ywoow❤
    222   3d Murals Photo Gallery
    223   6Feeki
    224   ACHENYUANYUAN
    225   Adam Macaulay
    226   AGENI
    227   Aimik
    228 akasaw98
    229   ALOPEX
    230   Arierswing
    231   AUJIEADJUNYI
    232   AUSUKY
    233
    234   avbojerbrwa
    235   Baimuda
    236   Banaidi
    237   Bazahy
    238   Beautymall
    239   BerniceKelly

                                     13
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 14 of 22 PageID #:7923




    240   Bethany Home
    241   biteri
    242   BJFSSF
    243   BJJIAJIN
    244   BONBOON
    245
    246   Cenglings
    247   cfbgfd
    248   CHANGFENGUS
    249   Cheer Maker
    250   Cheunglk
    251   CHICchen
    252   ciweixiaohuo
    253   ComCreate
    254   CrushOn
    255   Dainzuy
    256   dgfdgdgd
    257   DLAPL
    258   DODOLOOK US
    259   Dracarys Store
    260   DreamJ
    261   Dreamwork Co., Ltd.
    262   DUANGUOYAN
    263   EODUDO-S
    264   erthree3
    265   ertyn
    266   EudoUS
    267   Euoso
    268   FakMe
    269   FAN ST.
    270   Fen Xia
    271   ffzhushengmy
    272   FTHK1
    273   FYSHHDZSWB
    274   Gangkai
    275   gbfgbv
    276   GeekHall
    277   GESECRET
    278   GHPBMZ
    279   GIFTS zwr
    280   Gijoki


                                     14
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 15 of 22 PageID #:7924




    281   GJ2019
    282   gonikm
    283   GouGoudamai
    284   guohuikeji
    285   guytcom
    286   HAOLONGYI
    287   Happy SP
    288   henansuzhiledianzishangwuyouxiangongsi
    289   hengzhenshipinshanghang
    290   Hersheyy
    291   HIFEOS STORE
    292   Higere
    293   HLYPD
    294   Home Medical health Official shop
    295   Houfoo
    296   hPCNjoETsuc
    297   HsuoWu
    298   INOBLXR
    299   Jaklove
    300   Jiayit
    301   JingLiang Li-us
    302   Jiusike
    303   Jk-Sr
    304   JW Fashion
    305   KaiYunKeJi
    306   kfdgvsdj
    307   KSDK
    308   KT-Studio
    309   KU LI
    310   kuanus
    311   langya store
    312   laye
    313   LDQ2019
    314   Lee Sports
    315   Let's go travel
    316   lfggb
    317   liang-
    318   Life in the desert oasis world
    319   LingBaBaihuo
    320   Lingery
    321   Linxian Tuban fengpingfuzhuangxiemaodian


                                       15
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 16 of 22 PageID #:7925




    322   LinXianHuiZhongBaiHuoDian
    323   LI-PENG
    324   liu qilei
    325   LKHRS
    326   LOPDJSEG
    327   LTDD
    328   luohushanghang
    329   lXYcjJmyKvV
    330   LY-GO
    331   makoo
    332   Master Deng
    333   mengming us
    334   Messagely
    335   mksznaPxr
    336   Moggem Store
    337   MZ JCSWHGMYXGS
    338   Nalong Electronics Co., Ltd.
    339   Newland
    340   nice day
    341   NOENNULL _House11
    342   nuahga
    343   nxiantaix
    344   PAOxiao
    345   PickTek
    346   Portos Max
    347   PRE-LIFE
    348   Pvnoocy
    349   qiaolushangmao
    350   QIJINGYIHUA
    351   qinguo123
    352   QSPMGSE
    353   QUAN--YOU
    354   Redpol
    355   ricalrechi23
    356   Round2Quit
    357   ruykjnbd
    358   Sail Sailing
    359   sfafdsfdsf
    360   Shakam global
    361   ShanlinBaihuo
    362   shanxijingbojuekejiyouxiangongsi


                                        16
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 17 of 22 PageID #:7926




    363   shengdecheng
    364   SHERRY-SHOP
    365   Shuaihan
    366   Simonseason
    367   Sinzelimin
    368   SiQing
    369   smiela
    370   snowvirtuos
    371   Song Yao
    372   SOTTYH
    373   SPBNrDuRjFn
    374   squellcheng
    375   Sunny-house
    376   sweetheart lover
    377   TADAMI
    378   TaemBuy.
    379   TOPBIGGER 🔥🔥 🔥🔥 Up to 70% Big Promotion Sale
    380   Tourequi
    381   TWQQUS
    382   US-CZ-XING
    383   uson
    384   Uuna Store
    385   Uwitstar
    386   Vansee❤❤ hot sale !!!
    387   VenerateCAR
    388   Viedoct
    389   vivioi
    390   WangYings
    391   WeiLiAA
    392   Winfred Maurice
    393   WONIUJIN
    394   WU-LERY
    395   xiamenxiangqi
    396   XiAnShi BeiLinQu LingKongBaiHuoShangMaoDian
    397   xianshiyantaquzhaohuanbaihuobianlidian
    398   xiaogao shop
    399   XIAOL-DNXC
    400   XingHua Tongmuju Electronic Commerce Co., Ltd,
    401   XUNMAiF
    402   XY Direct
    403   YAOYAO--BIAN

                                      17
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 18 of 22 PageID #:7927




    404   YibaiyiBaihuodian
    405   yidadian
    406   YongJiangJiaJuHang
    407   Yongqinghui
    408   YOU^NEN
    409   Youen Direct
    410   youqingren
    411   YQCOM
    412   ytiukjmn
    413   YUANJIAN
    414   YunFine INC
    415   YUSDP
    416   Yvm11
    417   Zaozhuying
    418   Zehui Trade
    419   Zhang weiwei BU
    420   zhangxiaojing
    421   zhao456
    422   ZhiSong
    423   ZHYL
    424   Zqasales Direct
    425   ZSMING XIONGQI
    426   404_NTFound Store
    427   5Billion-Fitness Store
    428   A Outdoor Store
    429   ABbbbi Store
    430   Actively & outdoor Store
    431   Actively Up Store
    432   Adventure outdoor franchise Store
    433   Adventure Outdoor Store
    434   Adventurer Outdoor Store
    435   Aimigo & Exercise Store
    436   All-inclusive Outdoor Store
    437   Angler & Cyclist's Store
    438   Athletics Outdoor Store
    439   Baby DD Store
    440   BC Music Store
    441   Bluenight Outdoors Store
    442   Brilliant Outdoor Store
    443   By-Shine Store
    444   Calla Outdoorsports Store


                                         18
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 19 of 22 PageID #:7928




    445   Camtoa Outdoor Store
    446   CXF Store
    447   Desirable Lifestyle Home- Store
    448   Devil's Daily Parity Store
    449   DiDiBaby Store
    450   Dropshipping Outlet Store
    451   easygoing4
    452   Eileen Zhang Store
    453   Energetic Store
    454   Enjoying Your Sporting Life Store
    455   Enjoy-Your-Life Store
    456   Exercise builds self and challenges extremes Store
    457   Exercise together Store
    458   EZ Housework Store
    459   Fantabulous Store
    460   Fashional Clothes dropshipping Store
    461   Fiddlesticks Store
    462   FireFox outdoor Store
    463   Fishing Day Store
    464   Fitness & Life Store
    465   Fitness Younger Store
    466   Fizz Store
    467   Forever- younger Store
    468   Future Outdoor Store
    469   Fuuny Outdoor Cycling Store
    470   Gangplank Store
    471   Global Adventure Store
    472   Global Sporting Store
    473   Going Sporting Store
    474   good luck 666 Store
    475   Go-Outing Store
    476   Guiseapue Store
    477   Guitar bag Store
    478   Hangzhou Suoyin Import & Export Co., Ltd.
    479   happyeasybuy01
    480   He Zong Outdoor Store
    481   Hi,Outdoor Store
    482   HJ Life has you Store
    483   HomeBeOfficial Store
    484   Huaswin Store
    485   Icycling GO Store


                                          19
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 20 of 22 PageID #:7929




    486   Irelia Store
    487   Jamescastle Store
    488   JIAXI House Store
    489   JOSHNESE outdoor fitness Store
    490   Keep-Running Store
    491   let'skeeping Store
    492   Litei96 Store
    493   Lokie's Store
    494   LT Outdoor Suppliers Store
    495   Mi Smart- Store
    496   My New Bag Store
    497   Nantong Bodyplus Trading Co., Ltd.
    498   Nice-30-Days Store
    499   Ningbo Wonderful Plastic Industry And Trade Co., Ltd.
    500   NOEBY OnlyOne Store
    501   OHDREAM Rise Outdoor Fitness Store
    502   OUO Fitness Store
    503   Outdoor Adventure World Store
    504   Outdoor Assistant Store
    505   Outdoor Center Store
    506   Outdoor Factory Drop Shipping Wholesaler Keep Moving Store
    507   Outdoor Fitness & Cycling Store
    508   Outdoor Goods Store
    509   Outdoor Goods Wholesaler Drop Shipper Store
    510   Outdoor Hobby Store
    511   Outdoor Relaxing Store
    512   Outdoor Sporting - Keep Healthy Store
    513   Outdoor Wholesaler Drop Ship Towards Victory Store
    514   Outdoors Life Store
    515   Outdoor-Sport Store
    516   Pro Hiker Store
    517   ProOutdoor Store
    518   QILILANG Store
    519   Relax oneself Store
    520   Rujia Bike Store
    521   SeizeThe Day Store
    522   Shop1742026 Store
    523   Shop3901062 Store
    524   Shop4679017 Store
    525   Shop4800046 Store
    526   Shop4998130 Store


                                       20
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 21 of 22 PageID #:7930




    527   Shop5315011 Store
    528   Shop5423114 Store
    529   Shop5598201 Store
    530   Shop5623092 Store
    531   Shop5623186 Store
    532   Shop5628321 Store
    533   Shop5723082 Store
    534   Shop5789161 Store
    535   Shop801868 Store
    536   Shop900058002 Store
    537   Sikiwind Outdoor Store
    538   Sikiwind Outdoor Store Store
    539   Sion Store
    540   Smart-home-Xiaomi Store
    541   Splendiferous Go To Go Store
    542   Sportsdiary Store
    543   Sportworld Store
    544   Staying Footprints Store
    545   Suamo955 Store
    546   Suntekcam Trail camera Store
    547   superCassiopeia Store
    548   superChoGath Store
    549   Tools Heaven Store
    550   Vicki Purdy Store
    551   VIVIESTA SPORT Official Store
    552   Wayfaring Outdoor Area Store
    553   WEIHUA Movement supplies Store
    554   Wholesaler Keep Moving Store
    555   Wonder Outdoor Store
    556   Wuxi Stoter Import And Export Company Ltd.
    557   Yongkang Taqing Trade Co., Ltd.
    558   Youchuang Co.,Ltd
    559   Yunhua Shen's store
    560   Yu's Outdoor Fun Store
    561   ZAJK292 Outdoor Store
    562   Zhejiang Jinyuan Machinery Co., Ltd.
    563   Zindy's Store
    564   all_sport
    565   Babysupplies
    566   Bestjerseys2020
    567   cfgs


                                       21
Case: 1:20-cv-03761 Document #: 65 Filed: 10/23/20 Page 22 of 22 PageID #:7931




    568   Dadoudou
    569   Dayao05
    570   easy_deal_tech
    571   enjoyweekend
    572   Funibaoluo
    573   Hcaihong
    574   hepsi_kids_toys
    575   hlq1027
    576   homeworld
    577   hopestar168
    578   Isearching
    579   Jooyoo
    580   jurassicstore
    581   justokay
    582   lahong
    583   leviis
    584   Liangliang5
    585   lookest
    586   loungersofa
    587   Loverbeauty
    588   mandystores
    589   mouney




                                     22
